Citation Nr: 1811371	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-31 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for loss of use of the right hand. 

2.  Entitlement to an effective date earlier than December 8, 2000 for the grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Dr. E.T.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1976 to June 1980. 

These matters come before the Board of Veterans' Appeals (Board) from December 2008 and March 2014 ratings decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.  In the March 2014 rating decision, the RO granted a TDIU effective from November 24, 2004.  During the pendency of the Veteran's appeal, the RO, in a January 2017 rating decision, granted an earlier effective date of December 8, 2000 for a TDIU.

In April 2016, Dr. E.T. testified at a Central Office Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were most recently before the Board in September 2016 when they were remanded for further development.  The extensive procedural history of the Veteran's claims has been noted in prior remands and need not be repeated here.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has no effective function remaining in the right hand other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance because he retains some range of motion and ability to grasp items. 

2.  Prior to December 8, 2000, the Veteran was in receipt of service connection for post-operative residuals of a rat bite injury to the right hand (effective from August 25, 1994), post operation revision of a groin flap (effective from August 25, 1994), and a fracture of the tip of the right ring finger (effective from May 19, 1992).  

3.  The Veteran's total disability rating was noncompensable prior to August 25, 1994, 50 percent disabling from August 25, 1994 to November 4, 1996, 100 percent disabling from November 5, 1996 to December 31, 1996, 50 percent disabling from January 1, 1997 to July 14, 1997, 100 percent disabling from July 15, 1997, to August 30, 1997, and 50 percent disabling from September 1, 1997 to December 7, 2000; thus, he does not meet the schedular requirement for a TDIU prior to December 8, 2000.

4.  The evidence does not support a finding that referral is warranted for extra-schedular consideration for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the loss of use of a hand are not met. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2017).

2.  The criteria for entitlement to a TDIU prior to December 8, 2000 are not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

SMC

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, has suffered the loss of use of a hand. See 38 U.S.C.A. § 1114 (k); 38 C.F.R. §§ 3.350 (a), 4.63.  Loss of use of a hand, for SMC purposes, is defined as the condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function of the hand, whether the acts of grasping, manipulation, etc. could be accomplished equally well by an amputation stump with prosthesis. See 38 C.F.R. § 4.63.

The Court has stated that "[t]the relevant inquiry concerning an SMC award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance." Tucker v. West, 11 Vet. App. 369, 373 (1998) (citing 38 C.F.R. §§ 3.350 (a)(2), 4.63). 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 .  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person. 38 C.F.R. § 4.15 .

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a). The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16 (b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


SMC

The Veteran is in receipt of service connection for post-operative residuals of a rat bite injury to the right hand, and a fracture of the tip of the right ring finger.  He contends that his right hand has "zero effect on his ability to complete ADLs and that he accomplishes most of those tasks with his left hand" and that his right hand function is no greater than would be achieved with a prosthesis (see June 2016 brief by Veteran's attorney).

The Veteran's claim has been pending for more than a decade; therefore, the Board has considered the evidence extending back since his claim arose.  

A March 2003 VA examination report with addendum reflects that the Veteran had "confirmed significant ankylosis of the right index finger due to a contracture deformity and some mild limitation of motion of the right middle finger due to the scarring and pain.  The fingers can spread except for some limitation noted on the right index and right middle finger due to stiffness."  The Veteran's distance between the right index finger and the median transverse fold of the right hand was two inches.  The examiner found that there was no neurological disabling noted on examination and "no paralysis at all".  The examiner noted that the Veteran had full range of motion of the ring and little fingers.

Additionally, the record notes difficulty with performing certain activities (e.g. keyboard, writing, probing).  The 2003 record notes only mildly decreased strength on the right hand, and that the Veteran can approximate the proximal transverse crease of the palm except for the right index finger; the thumb had normal range of motion with no pain, weakness, fatigability, lack of endurance, or incoordination.  The examiner also stated that there was no pathology to render a diagnosis for the Veteran's claim of griffin claw, and no pathology to render a diagnosis of a neurological disability claimed by the Veteran.  There was weakness but not excess fatigability or incoordination.  The examiner also  stated as follows:

The Veteran is limited from maintaining employment that requires heavy lifting of more than 45 pounds due to weakness.  Assembling parts, packaging and keyboarding are also difficult tasks for him due to limitation of motion of the right index and right middle fingers due to pain.

At a March 2004 Board hearing on the issue of whether an increased rating for his right hand was warranted, the Veteran testified that his hand injury requires him to need help in preparing meals, cleaning his home, and going to and from doctor's visits; he also noted that he used his left (nondominant hand) to button his shirts when dressing.  The Veteran stated that he has no real use of his right hand, had no feeling his hand.  The Veteran testified that when he grasps, he has to use his little finger and his ring finger to help him.  He stated that when he holds things, he does not have much power or strength to "hold on to even a glass of water."

A February 2007 VA clinical record reflects that the Veteran sought treatment for hand "discomfort".  He reported that for the past two weeks he had difficulty moving the PIP, DIP, and MTP joints of his right hand (i.e. his hands freeze up and hurt"), but also reported that he is "able to complete normal tasks."  It was noted that there was no paresthesias, weakness, or history of dropping objects.  The report notes that the Veteran's presentation was "suggestive of musculoskeletal pain/arthritis.  No neurological deficits noted."  A subsequent October 2007 record reflects he reported paresthesias in the finger tips.

October 2008 VA clinical records reflect that the Veteran had no sensation in the old flap of his hand, but that he had good opposition of the digits, and pulse was intact.  He was tender to palpation at the MTP joint and distal phalange, but not at the anatomic snuffbox.  The Veteran reported that he had had sharp pain at the base of the right thumb associated with any pressure (like with opening a door knob or pushing up from a chair) since September 2008.  Upon examination, there was no pain with right thumb rotation, but focal pain at the base of the right thumb.  The pain was worse in the beginning but was slowly improving. 

A November 2008 general medical examination report reflects that the Veteran had overall decrease of dexterity and strength in his right hand.  The Veteran reported limited motion, weakness, and stiffness of the right index finger.  There was no ankylosis or deformity of a digit.  There was a gap of more than two inches on the right hand between the index finger and proximal transverse crease, but not of the remaining fingers.  It was further noted that the Veteran had decreased strength of the index finger for gripping which "precludes any pulling or twisting. pushing is unimpaired."  It was noted that decreased range of motion of the MCP joint leads to decreased (but not nonexistent) ability to grip, and that writing is awkward in that he hold the pen between 3rd and 4th fingers.  There was no pain with range of motion of the fingers.  The Veteran had active motion from 0 to 30 degrees for the proximal interphalangeal and distal interphalangeal joints, and 70 to 80 degrees of motion of the metacarpal - phalangeal joint.  The Veteran was diagnosed with osteoarthritis of the right thumb, and limited range of motion of the index finger secondary to scarring.  The disability was found to have mild effects on chores, exercise, sports, dressing, and grooming; moderate effects on shopping; and no effects on recreation, traveling, feeding, toileting, and bathing.  The examiner also noted that in the absence of a history of osteomyelitis of the thumb due to a rat bite, it is unlikely that the arthritis found in the hand is attributable to any service connected condition.  

Another November 2008 record reflects that the Veteran was seen for pain but reported that it did not prevent activities.  It was noted that he was unable to fully flex or extend 1-3 right fingers.  He had minimal pain with movement of right thumb, and no pain with palpation.

A February 2009 VA clinical record reflects that the Veteran had been going to occupational therapy for his right hand and that Emla cream gives some relief.  Pain was reported as a five out of ten.  The Veteran reported a functional history of being dependent in dressing, cooking, and cleaning, but independent in toileting.  The Veteran had weak thumb abduction and limited flexion of the second and third fingers.  With regard to the index finger, he had no motion at one point, but 30 degrees of PIP flexion.  The record reflects that the Veteran's right hand pain "doesn't seem to be from neuroma, may have element of traumatic OA".  A March 2009 addendum reflects that the Veteran's right hand "demonstrates mild contractures and decreased [range of motion] and demonstrates allodynia.  The Veteran's gabapentin was to be increased.  

Additional records reflect that the Veteran complained that his right hand was frozen, and he had no use of it (November 2009), and that he was undergoing Anodyne Therapy/cold laser therapy for RSD (reflex sympathic dystrophy) in the right hand (e.g. 2010).

A November 2012 VA occupational therapy record reflects complaints of pain and stiffness; it also notes that for functional pinch the Veteran uses his right thumb pinching against his right middle finger.  The Veteran was able to oppose to all fingers with difficulty.  It was noted that the Veteran now used his left hand as his dominant hand for feeding, grooming, bathing, and upper body dressing.  With regard to writing, it was noted that it takes increased time and that the Veteran holds the writing utensil between his middle and ring fingers.

A January 2013 VA General Medical Examination report reflects limited use of the right hand with all five digits affected.  There was no objective evidence of painful motion.  The examiner found that the Veteran had less movement than normal, weakened movement, and incoordination of all digits.  He had hand grip strength of 3/5.  Notably, he retained some movement and some strength.  The examiner found that the Veteran's hand still had effective function (the Veteran would not be equally well served by amputation with prosthesis).  It was noted that the Veteran can no longer write legibly with his right hand, cannot hold or carry objects of any significant weight, and cannot perform all of his ALDs without some difficulty or assistance from others.  However, he could still carry some items.  The examiner stated that the range of motion of the Veteran's right hand is limited secondary to redundant tissue located between the right index and long fingers, and additional limitation of range of motion to grip and decreased grip strength. 

A September 2016 surgery note reflects that the Veteran reported pain in his finger when it is cold and sometimes his finger is "in way" when using his hand.  It was noted that there was no motion at the MP joint of the index finger and little motion at the IP joints of the index finger.  The Veteran was offered a finger removal but declined. 

A November 2016 VA examination report reflects that the Veteran can still pick up items with his right hand, however, he has difficulty with heavy and/or small items requiring manual dexterity due to pain and limitation in range of motion of the index finger and impaired sensation in the thumb, index, and middle fingers.  The examiner noted that the Veteran is able to feel hold and cold temperatures allowing him to protect himself from hazards, and is able to grasp items such as doorknobs and turn them.  The Veteran can clasp a zipper, albeit with difficulty due to the limited range of motion of the right index finger and impaired sensation and manual dexterity with small items. 

The Board understands that the Veteran has pain and limited function of his hand; such impairment is considered in his 40 percent rating under Diagnostic Code 5307 for a severe disability.  The question before the Board is whether his hand has no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow with use of a suitable prosthetic appliance.  The Board finds that the Veteran does still have some effective use remaining which would not be equally well served with amputation and prosthesis.  Thus, assignment of an SMC is not warranted.  In evaluating the Veteran's hand, the Board has considered the Veteran's statements, as well as the clinical findings.  

As noted above, the Veteran had only mild decrease in range of motion (2003), good opposition of the digits (October 2008), did not have ankylosis of any digit, and did not have any gap between three of his fingers and the proximal transverse creased (November 2008).  While the 2008 examiner noted that the Veteran was precluded from pulling or twisting, this preclusion would have been limited to only one finger (i.e. the index finger) based on review of the record as a whole.  The Board also acknowledges that due to decreased ability to grip, writing was awkward but that the Veteran was able to hold a pen between this third and fourth fingers.  The effects on usual daily activities were noted to be none to moderate; there were no severe effects (November 2008).  Subsequently, the Veteran continued to have range of motion of some of the digits (2009).  With regard to pain, it was noted that it did not seem to be from the Veteran's service-connected disability with the exception of allodynia at the graft donor site.  The Veteran's contractures were noted to only be mild (2009).

The Veteran has been shown to have still retained some functional pinch, albeit with the right thumb pinching against the right middle finger, been able to oppose all fingers, albeit with difficulty, and hold a writing utensil between his middle and ring fingers (November 2012).  In 2013, he still retained some use, some grip strength (3/5), could carry some items (although they could not be too small or too heavy).  More recently, he is still able to pick up some items with his right hand, grasp and turn items such as a turn knob, and feel hold and cold temperatures (2016).  In addition, there is no evidence that his wrist is impaired in such a way that it no longer allows for the hand to move (e.g. the 2003 VA examination report reflects normal range of motion).

Thus, the evidence is against a finding that the Veteran would be equally well served with a prosthesis because the Veteran can still hold things, grasp and turn things, and still has a range of motion of at least some digits.  

The Board has considered the December 2017 correspondence of the Veteran's attorney in which he cites to records from the 1990s and to the 2003 findings with regard to the Veteran's limitations; however, importantly the records cited, when viewed as a whole, are against a finding that the Veteran had no effective use of the right hand.  For instance, the 1999 VA examination report reflects that the Veteran is able to grasp with his right hand albeit with some difficulty, and that he can push, pull, twist, probe, write, touch and express with his hand but that he does so without the right index finger.  The inability to use one digit simply does not rise to the level of severity of impairment which would equate with loss of the use of an entire hand.  Likewise, the 2003 record reflects only mildly decreased strength, no pathology for some of the Veteran's complaints, that the Veteran had normal range of motion of the thumb, and four of his digits can approximate the proximal transverse crease.   

The Board understands that the Veteran has been found to have a severe impairment of the right hand to include symptoms such as pain, weakness, stiffness, limitation of motion; however, it does not meet the criteria as to what constitutes a loss of use of the hand.  The regulations defining loss of use of hand set a high standard for what constitutes a loss of use of a hand, as reflected in the examples provided in 38 C.F.R. §§ 3.350(a)(2)(i) and 4.63.  See Vetter v. Shinseki, 2014 U.S. App. Vet. Claims LEXIS 243 (January 3, 2014).) 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

TDIU

The Veteran is in receipt of a TDIU effective from December 8, 2000.  Thus, the Board's discussion focuses on the period of time prior to that date.  Prior to December 8, 2000, the Veteran was in receipt of service connection for post-operative residuals of a rat bite injury to the right hand (effective from August 25, 1994), post operation revision of a groin flap (effective from August 25, 1994), and a fracture of the tip of the right ring finger (effective from May 19, 1992).  

The Veteran's total disability rating was noncompensable prior to August 25, 1994, 50 percent disabling from August 25, 1994 to November 4, 1996, 100 percent disabling from November 5, 1996 to December 31, 1996, 50 percent disabling from January 1, 1997 to August 31, 1997, and 50 percent disabling from September 1, 1997 to December 7, 2000. 

Based on the foregoing, the Veteran does not meet the schedular criteria for a TDIU for the rating period on appeal as he does not have only one disability ratable at 60 percent or more, or two or more disabilities with one ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more at any time prior to December 8, 2000.  

The Board cannot assign an extraschedular evaluation  in the first instance under § 4.16(b).  Nevertheless, the Board may adjudicate whether a referral to the Under Secretary for Benefits or Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record. See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  In such case, the Board's analysis is limited to merely granting or denying the referral for TDIU on an extraschedular basis under § 4.16(b). Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  That is, where there is plausible evidence that a claimant is unable to secure and follow a substantially gainful occupation and where there is not any affirmative evidence to the contrary, the claimant's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Director of Compensation Service. Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The Board has considered the Veteran's contentions, as outlined below, and finds that referral for extra-schedular consideration is not warranted. 

In August 1997, the Veteran filed a claim for a TDIU (see VA Form 21-8940).  He reported that he had three years of college education, and a year of training in advanced bookkeeping/data processing.  He reported last having worked fulltime in 1989; but reported that he did not leave his last job due to his disability.  (The Veteran later asserted that he was fired after he was involved in a physical altercation after being attacked by a co-worker).

As his claim was filed in August 1997, the Board has considered the evidence from one year prior to that date (i.e. August 1996).  (Under 38 C.F.R. § 3.400 (o)(2), the effective date in a claim for an increased rating will be one year prior to the date of receipt of the increased rating claim provided that the evidence reflects a worsening of the disability during that one year time period. See Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. 2010).)  

In August 1997 correspondence, the Veteran asserted that the scarring on his hand "has led to a significant limitation in the use and functioning of my dominant hand, and precludes any returning to gainful employment."  He also stated as follows:

The type of work I had performed prior to the negligence [of the hand surgery] was ideal, because of my post cardiac status, but given these additional problems [permanent residuals resulting in numbness/paraesthesia in the lower groin and abdominal area and hand], that type of work, as well as many others at similar salary ranges, have been denied to myself.  Ultimately there was healing, but with substantial keloid formation and decreased mobility and swelling and deformation of the region of the hand over the dorsum, portion of the index finger, and extending toward the thumb and most of the way to the wrist in an ellipsoid configuration.

The Veteran's contention does not reflect that he was precluded for substantial gainful employment in recognition of his education and work experience; he merely states that the same type of work as his most recent employment or one of the same salary had not been possible, but he had later healed somewhat from his injuries.  (The Veteran was in receipt of a 100 percent disabling from November 5, 1996 to January 1, 1997.)  However, given the Veteran's education, and the examination reports noted above and below, there is affirmative evidence that his disabilities would not preclude substantial gainful employment. 

The Veteran's attorney has offered the following dates as possible effective dates for the grant of a TDIU: a 1992 date referenced by a private psychiatric examination report; the November 1996 RO hearing, an August 1997 medical report from Dr. G. Jafferi, and a March 2003 report by Dr. M. Sourehnissani.

The Board has considered those dates, as well as the entirety of the period on appeal.  The Veteran has been in receipt of Social Security Administration (SSA) disability benefits effective from September 1990 when he had a myocardial infarction; he was also noted to have traumatic injuries from an assault in 1989 and an acquired psychiatric condition (see October 1992 SSA decision).

With regard to any date in 1992, the Board notes the Veteran's claim has only been pending since his 1997 application; thus a 1992 date would not be warranted.  Moreover, the Veteran's only service-connected disability in 1992 was a noncompensable fracture of the tip of the right ring finger.  A 2016 opinion by E. Tripi (licensed psychologist) of Ability Management Associates reflects her opinion that the Veteran "was totally disabled and unable to perform substantial, gainful work activity as of date of his rat bite in 1992" due to pain, disfigurement, lack of use of the hand, and psychological distress.  She further notes that the Veteran's depression which was exacerbated and worsened after the 1992 rat bite became so severe "as of 1992 and that it precluded him from obtaining and sustaining gainful employment as of that date."  She also noted that his medications make him drowsy and make concentration difficult.  The opinion is not dispositive of the issue because the Veteran had only one service-connected disability for that period (1992) and the clinician does not discuss how that single disability of a fractured fingertip rendered him unable to maintain substantial gainful employment.  The Board finds that the opinion does not provide plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation based on his sole service-connected disability of the fracture of a fingertip.  

The Veteran was subsequently granted service connection for the right hand and groin flap disabilities effective from August 1994 (again, his claim for a TDIU was not filed until August 1997 and is only for consideration from August1996 (one year prior to the filing of the claim)).  The opinion by E. Tripi is not plausible evidence that the three service-connected disabilities alone caused him to be unable to maintain substantial gainful employment especially given the medical evidence discussed below (even with consideration of medication, if any, for those disabilities, especially considering that a March 1999 record reflects that the Veteran reported that he was not on any treatment and she did not list when the medication began or if it was even during a period for which he is not already in receipt of a 100 percent rating).  Rather, her opinion relies heavily on his depression as a factor in his inability to be substantially gainfully employed; the effective date of service connection for his depression is not until December 2000.

With regard to the November 1996 RO hearing testimony, the Board finds that it is not plausible evidence that the Veteran was unable to secure substantially gainful employment based on service-connected disabilities.  At the hearing, the Veteran's representative stated that she consulted someone who specializes in vocational retraining and her understanding is that 95 percent of jobs require right and left hand interaction, and the Veteran has a heart condition which precludes him from doing any physical labor, is on "heavy cardiac medications", and would benefit from vocational training and occupational training.  The Veteran is not in receipt of service connection for a heart disability.  Thus, this evidence does not provide plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation based solely on his service-connected disabilities and instead indicates that he has significant employment limitations due to a nonservice-connected heart disability.

The Board has also considered the August 1997 from Dr. G. Jafferi but finds that it is not sufficient to warrant referral for consideration of a TDIU on an extra-schedular basis as it clearly indicates that his primary problem is his nonservice-connected heart disability.  Dr. Jafferi's opinion does not provide plausible evidence that the Veteran was unable to secure and follow a substantially gainful occupation based solely on his service-connected disabilities.  Dr. Jafferi stated that the Veteran's "chief medical problem is history of coronary artery disease. . . .  [The Veteran] in addition has a history of infection in his right hand for which he appears to have undergone extensive surgeries.  [H]e now is unable to move his right index finger, however the range of motion in the remaining fingers appears to be unimpaired.  His hand grip was noted to be somewhat impaired as compared to his left hand, but his manual dexterity appeared to be adequate."

An August 1997 opinion by Dr. A. Dusovich (psychiatry) (Manchester Assessment Group, Inc.) notes that the Veteran "reports that he would like to go back to work and I believe, in a proper work setting in which he would not have frequent interactions with other people, he would probably do well."  This is evidence against a finding of TDIU; hence, referral for consideration of a TDIU on an extra-schedular basis is not warranted. 

In December 2000, the Veteran testified at a Board hearing that due to his right hand disability, he drives with his left hand, has trouble cooking and grasping small objects, takes longer to shower and get dressed, cannot tie a tie, and has to write with his pencil or pen between his middle finger and forefinger to write.  He stated that he had not been employed since 1989 but that the unemployability was not due to his hand (see Board hearing transcript, page 6).  With regard to his groin injury, he stated that he wears loose clothing to avoid chafing and irritation but that the area is always sore.  However, later clinical records dispute the Veteran's contentions as to the severity of his disabilities.  A March 2003 VA examination report by Dr. Sourehnissani reflects as follows:

The Veteran is limited from maintaining employment that requires heavy lifting of more than 45 pounds due to weakness.  Assembling parts, packaging and keyboarding are also difficult tasks for him due to limitation of motion of the right index finger and right middle fingers due to pain. 

Dr. Sourehnissani also stated, with regard to the groin flap, that there is adequate finding to support the Veteran's subjective complaint of numbness over the scar but not pain.  There was no objective finding to support the Veteran's contention that the scar causes stiffness on the right leg and an inability to stand from stooping due to the scar.  There was also no limitation in function or movement secondary to the right groin scar.  

In sum, the Veteran does not meet the schedular requirements for a TDIU prior to December 8, 2000.  Moreover, there is not plausible evidence that he was unable to secure and follow a substantially gainful occupation prior to December 8, 2000, due solely to his service-connected disabilities at that time.  Further, there is affirmative evidence to the contrary.  Thus, he is not eligible for consideration under 38 C.F.R. § 4.16(b) and referral to the Director of Compensation Service is not warranted. 



ORDER

Entitlement to special monthly compensation (SMC) for loss of use of the right hand is denied. 

Entitlement to an effective date earlier than December 8, 2000 for the grant of a total disability rating based on individual unemployability (TDIU) is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


